DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Status
	The amendment of 12/15/2021 has been entered. Claims 1-29 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 12/15/2021, which added limitations regarding the produced l-DOPA crossing the blood-brain barrier and alleviating symptoms to independent claims 1 and 15.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Parashar and Muñoz, as discussed in the previous Office action. However, these references do not teach that l-DOPA produced by recombinant bacteria administered into the gut of the subject can cross the blood-brain barrier and alleviate neurological symptoms of Parkinson’s disease (claim 1) or depression and/or anxiety (claim 15). As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/26/2022